Citation Nr: 0208216	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  99-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1983 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the benefit sought on 
appeal.  The veteran's claims file was subsequently 
transferred to the Detroit, Michigan RO at his request.

The Board also notes that, in a July 2001 Board decision, the 
issue of entitlement to service connection for a left knee 
disorder was remanded for additional development.  This was 
accomplished to the extent possible and the case has now been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  During service, the veteran was diagnosed with patella 
femoral syndrome.

3.  Following service, the veteran was diagnosed with left 
knee pain and minimal osteoarthritis of the left knee.

4.  The veteran's current left knee disability is not 
causally or etiologically related to the veteran's active 
service.


CONCLUSION OF LAW

The veteran's left knee disorder was neither incurred in nor 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, the statement of the case, and the supplemental 
statements of the case issued in connection with the 
veteran's appeal as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained and the veteran was afforded a VA examination.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for a 
left knee disorder.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection where a veteran has served 
continuously for 90 days and a chronic disability, such as 
arthritis, is manifested to a degree of 10 percent or more 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record consists of the veteran's service 
medical records and a VA examination report.

The veteran's enlistment Report of Medical Examination, dated 
April 1983, reflects that the veteran was clinically 
evaluated as having normal lower extremities.  His enlistment 
Report of Medical History, also dated April 1983, reveals 
that the veteran denied experiencing swollen or painful 
joints, "trick" or locked knees, and bone, joint, or other 
deformities.   He also denied back, knee, and foot trouble.

Service medical records show that, in June 1983, the veteran 
was seen for complaints of left knee pain for one week.  
Physical examination showed that his knee was swollen and 
slightly tender, and the diagnosis was patellofemoral pain.  
A knee brace and Motrin were issued.

Service medical records dated December 1983 indicate that the 
veteran reported intermittent bilateral arthralgia of the 
knees since childhood and complained of knee pain secondary 
to trauma.  The veteran related that he fell 2 weeks earlier 
on his right knee.  He also complained of suprapatellar 
tenderness to palpation of the right knee.  The examiner 
noted that the veteran had a history of constant knee pain 
and that the veteran had excessive swelling of the knees 
about 6 months earlier.  Examination showed quadricep angles 
of 16 degrees on the right and 12 degrees on the left, 
positive bilateral patellar compression tests, and positive 
quadriceps contraction.  There was no evidence of swelling or 
increased joint temperature.  The diagnosis was patella 
femoral syndrome.

A January 1984 physical therapy treatment note indicates that 
the veteran related that his knee pain had decreased, but 
that the veteran was to continue his exercises.  

In April 1984, the veteran complained of bruises on both 
knees, following a fall.  Examination showed bilateral 
ecchymosis from the inferomedial portion of the knee to the 
patella.  There was no evidence of effusion, the veteran's 
knees were stable, and he had full range of motion.  The 
assessment was a soft tissue injury bilaterally to the knees.

The veteran was again treated in April 1987.  According to 
the relevant service medical records, the veteran complained 
of an abrasion to his left knee when he landed on his knee 
after falling off his skateboard.  He also reported that he 
fell on his left hip.  Examination showed two abrasions on 
the left knee and full range of motion, without effusion.  X-
rays were negative for any significant radiographic 
abnormality.

In May 1987, the veteran was seen for complaints of left leg 
pain, which began on that date.  The veteran denied any 
trauma.  Physical examination revealed tenderness of the 
anterior/medial quadriceps with full range of motion.  There 
was no edema or evidence of a hematoma.  The assessment was 
muscle strain.

November 1988 service medical records show that the veteran 
complained of sore knees for 15 years.  He also complained of 
pain upon climbing stairs or sitting for long periods.  The 
veteran reported that he failed his physical training test 
secondary to knee pain.  He also reported a history of 
multiple traumas to his legs secondary to motorcycle 
accidents, but denied any surgery.  Examination was negative 
for effusion or edema.  Quadriceps strength was fair and 
there was no evidence of atrophy.  The veteran's patella was 
not palpable, and the veteran's knee was easily moved 
laterally and medially, with increased pain bilaterally.  The 
veteran also evidenced pain upon patellar pressure.  There 
was full range of motion.  The assessment was retropatellar 
pain, probably secondary to chondromalacia.  A profile, 
prohibiting running or sit-ups, was issued for three weeks.  
An x-ray of the left knee was negative for fracture, 
dislocation, joint effusion, or significant arthritic change.  
Joint spaces were adequately maintained, and the impression 
was a normal knee.

The veteran was afforded a VA examination in connection with 
his claim for service connection, pursuant to the Board 
remand, in October 2001.  According to the report, the 
veteran complained of frequent, occasionally sharp, left knee 
pain.  He also complained of pain in his left knee when he 
rises from a seated position.  The veteran denied 
experiencing episodes of buckling, instability, or swelling.  
He reported that he did not take any medication for his knee, 
but used to take Motrin.  He also reported that his knee has 
not improved or deteriorated.  He related that he did not 
remember any injury or trouble with his left knee before his 
basic training or during his childhood.  He also related that 
his knee pain began during basic training, but he did not 
remember an actual injury to his left knee.  He stated that 
he went to sick call and used crutches, and that his knee 
felt better afterwards.  He also stated that he did not 
injure himself working in lumberyards after service, and that 
he had only been to the doctor once or twice since his 
service.  Examination showed good posture, normal leg 
alignment, and equal leg lengths.  Squatting was performed 
without any left knee pain.  The veteran did not wear a 
brace.  The veteran's left knee was well aligned, without 
effusion or swelling.  Patellar position was normal, but the 
veteran complained of pain on palpation.  Patellar 
translation was also painful.  There was no joint line 
tenderness and ligaments were stable.  McMurray's and 
Drawer's tests were negative.  Range of motion was from zero 
(0) to 140 degrees.  Quadriceps muscle tone was normal.  X-
rays showed a normal knee joint without any radiological 
evidence of arthritis or bony abnormality.  Bony relationship 
was also normal.  A CAT scan of the left knee showed minimal 
osteoarthritic changes and marginal spurs.  The diagnosis was 
subjective complaints of left knee pain, without objective 
evidence of an orthopedic pathology.  The examiner noted that 
the service medical records were also reviewed, and opined 
that it was not likely that the veteran's current left knee 
complaints had their onset in or were otherwise related to 
his military service.

As mentioned earlier, the veteran claims entitlement to 
service connection for a left knee disorder.  An award of 
service connection requires that the veteran incur a disease 
or disability during service.  See 38 U.S.C.A. §§ 1110, 1131.  
Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a left 
knee disorder.  The Board acknowledges that the veteran's 
service medical records indicate that the veteran, while in 
service, was treated for left knee pain and was diagnosed 
with patella femoral syndrome.  Nonetheless, the October 2001 
VA examination clearly indicates that the veteran's current 
osteoarthritis is unrelated to his in-service left knee pain 
and patella femoral syndrome as current tests only show 
subjective complaints of pain, without any objective 
pathology, and radiological evidence of minimal 
osteoarthritis, without clinical correlation to his left knee 
pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").  See also Brammer v. Derwinski, 3 Vet. App. 223, 
225 ("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  The Board notes that 
significant weight must be placed on the VA examination 
report, as the examiner reviewed the entire evidentiary 
record, considered the veteran's assertions and history, and 
examined the veteran.  Furthermore, the veteran, while in 
service, reported that he had knee problems during his 
childhood and leg problems related to a motorcycle accident 
prior to his service.  It is also noteworthy that the veteran 
has not sought any treatment for his left knee since his 
service.  In short, the only evidence linking the veteran's 
current left knee disorder to his active service is the 
veteran's statements, which do not constitute medical 
evidence that the veteran incurred a left knee disorder while 
in active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions or evidence of causation, 
as it requires medical knowledge).  See also 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Accordingly, without a link between the veteran's in-service 
treatment for left knee pain and the veteran's current 
subjective complaints of pain and minor osteoarthritic 
changes of the left knee, the Board finds that the veteran is 
not entitled to service connection for a left knee disorder.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a left knee disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for a left knee disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

